Citation Nr: 0202812	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and L. S.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from December 
1944 to April 1946.  His death occurred in April 1984.  The 
appellant has filed a claim for VA death benefits as the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in December 1998, 
and a statement of the case (SOC) was issued in the January 
1999.  The appellant filed a substantive appeal in March 
1999, and requested a Board hearing.  In June 2001, a hearing 
was held in Manila, Republic of the Philippines, before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 1999).  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  In September 1997, the appellant filed a claim for 
entitlement to service connection for the cause of the 
veteran's death.  

2.  The veteran died in April 1984, at age 64, due to an 
immediate cause of cerebrovascular accident.

3.  Service connection was not established for any disability 
during the veteran's lifetime.  

4.  There is no evidence showing any relationship between the 
cerebrovascular accident and the veteran's service or a 
disability of service origin.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.312 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (current 
version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001)).  This law sets forth requirements for providing 
a claimant notice of any information, including medical or 
lay evidence, necessary to substantiate his or her claim, and 
obtaining a medical opinion when the record contains 
insufficient medical evidence to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (current version 
at 38 U.S.C.A. §§ 5103, 5103A).  VA has implemented the 
provisions of this law through regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that while the RO has not considered the 
appellant's claims of entitlement to service connection for 
cause of death and accrued benefits under the Veterans Claims 
Assistance Act of 2000 (VCAA) law or the implementing VA 
regulations, there is no prejudice to the appellant in making 
a final determination on these claims.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (holding that the Board may 
address merits of claim not developed by the RO if adequate 
statement of reasons and bases as to why the claimant is not 
prejudiced thereby is provided).

The Board observes that the appellant was provided adequate 
notice by virtue of the June 1998 RO correspondence, August 
1998 rating decision, and the January 1999 SOC issued during 
the pendency of the appeal as to the evidence needed to 
substantiate her claim.  Thus, the Board concludes that there 
has been adequate compliance with the notification provisions 
of the VCAA.  

Factual Background

In August 1968, the veteran filed claims of entitlement to 
service connection for tuberculosis and malaria.  Subsequent 
to RO request, in December 1968, the Adjutant General's 
office indicated that there were no service medical records.  
By rating decision of January 1969, the RO denied the 
veteran's service connection claims.

The veteran died in April 1984 from a cerebrovascular 
accident, as noted on his death certificate.  There is no 
competent evidence of record showing that any other condition 
contributed substantially or materially to such death. 

The appellant filed a formal claim for Dependency and 
Indemnity Compensation (DIC) in February 1998.  Subsequently, 
in June 1998, the RO requested that the appellant identify or 
submit relevant medical records pertaining to the veteran's 
death and treatment prior to his death.

In her response to the RO's request for relevant evidence, 
the appellant submitted several post-service medical reports 
demonstrating the veteran's diagnosis of tuberculosis.  By x-
ray examination at the V. Luna General Hospital in June 1965, 
the veteran was determined to have minimal pulmonary 
tuberculosis.  In April 1969 and March 1979, the Philippine 
Tuberculosis Society suggested pulmonary tuberculosis by x-
ray examinations.  By x-ray examination of April 1976, the 
AFP Medical Center reported the veteran's diagnosis of 
minimal pulmonary tuberculosis.  In October 1979, the Quezon 
Institute reported that the veteran was confined beginning in 
September 1979 for advanced pulmonary tuberculosis.  
According to records originating from Isabella Provincial 
Hospital, in January 1982, February 1983, and December 1983, 
the veteran underwent chest x-ray examinations revealing 
advanced pulmonary tuberculosis.  

In June 1999, the appellant submitted evidence that the 
Philippine Veterans Administration determined the veteran to 
be "service-connected" for pulmonary tuberculosis and 
received pension benefits, according to Philippine 
administrative law.   

During the pendency of the appeal, the appellant contended 
that her husband was a prisoner of war (POW) during his 
military service.  As stated in a memorandum dated in June 
1999, the RO verified that the veteran did not have prisoner-
of-war (POW) status.

At the Board hearing held in June 2001, the appellant 
testified that she could not recall doctors who had treated 
the veteran for pulmonary tuberculosis, and that the veteran 
never sought medical treatment for malaria.  The appellant 
further testified that the veteran died from a stroke.  A 
relative and neighbor of the appellant, L. S., testified 
that, over the years, the veteran complained of chest pains, 
weak lungs, and high blood pressure.  

Analysis

A.  Cause of Death

Pursuant to 38 U.S.C.A. § 1310, dependency and indemnity 
compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997); Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A 
veteran's death will be considered service connected where a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2001).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2001).  

In the determination of whether a disability is "service-
connected," the following statute and regulations apply.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
active duty.  38 U.S.C.A. § 1110.  Service incurrence or 
aggravation of carcinoma may be presumed if it is manifested 
to a compensable degree within a year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

Following a complete review of the claims folder, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  The evidence of record in this case 
establishes a cerebrovascular accident as the immediate cause 
of the veteran's death.  There is no evidence showing any 
relationship between the cerebrovascular trauma and the 
veteran's service or a disability of service origin.  

The Board acknowledges that the appellant has submitted ample 
medical evidence demonstrating that the veteran had pulmonary 
tuberculosis.  The Board also acknowledges the appellant's 
contention that pulmonary tuberculosis was incurred during 
the deceased veteran's service.  However, since there is no 
evidence of record demonstrating that pulmonary tuberculosis 
either had its onset in service or was the immediate cause of 
the veteran's death, or contributed thereto, the Board 
determines that pulmonary tuberculosis can not provide a 
basis of entitlement to benefits.  38 C.F.R. § 3.312(c).  The 
preponderance of the evidence is against the claim.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

